Citation Nr: 0731622	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rhinitis and/or 
sinusitis.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 974 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the Board remanded this claim to the RO for 
additional development.  At that time the record included the 
veteran's service medical records (SMRs).  The record 
indicates that the veteran's service medical records 
unfortunately have apparently been misplaced since that time, 
because the claims file does not currently contain the 
veteran's service medical records.  The Board finds that an 
effort needs to be made to locate these records, which are 
necessary for review by the Board, because they are pertinent 
to this claim.  The efforts made to find these records should 
be documented; if codes (e.g., location codes or action 
codes) are used in the documentation, a key or guide to the 
meaning of the codes used should be included in the claims 
folder.

Further, if the SMRs are not located, the Board is "under a 
heightened duty to consider and discuss the evidence of 
record and supply well- reasoned bases for its decision as a 
consequence of the appellant's missing SMRs" and ensure that 
the Secretary fulfilled his heightened duty to assist, 
including searching for alternate records. Washington v. 
Nicholson, 19 Vet. App. 362, 370-371 (2005); see Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (duty to assist 
heightened when putative records are in control of Government 
agency); Moore v. Derwinski, 1 Vet. App. 401(1991) (duty to 
assist is particularly great in light of the unavailability 
of service medical records).  

If it is necessary to reconstruct the lost records, attempts 
to obtain duplicate records which were in the veteran's 
original claims file should be made.  For example, requests 
for other sources of information regarding the veteran's 
inservice medical treatment, if any, should be tapped, 
including morning reports, surgeon general reports, etc.  
Clues and references to additional documentation should be 
pursued as they turn up, and these sources should be pursued 
to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  All efforts should be made to locate 
the veteran's SMRs, including asking the 
veteran to submit copies of any SMRs in 
her possession.  Associate all requests 
and records received with the claims 
file.  If records are unavailable from 
any source, a negative reply should be 
requested.  

2.  If the service records are not 
located, the veteran should be so 
informed and given the opportunity to 
submit alternate records.  The RO should 
reconstruct the evidence that was in the 
original claims file, following the 
guidance contained in the M21 Manual.  

3.  After the requested searches have 
been conducted to the extent possible, 
re-adjudicate this claim.  If the 
benefits sought are not granted, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



